MORRIS, Judge.
Defendant first contends that the trial court erred by allowing into evidence the automobile registration card along with the stolen checks. Defendant argues that the items were not admissible under the doctrine of possession of recently stolen property because that rule only applies “when the property is found in the possession of the defendant and not someone else.” The general rule in North Carolina is that “[e]very circumstance calculated to throw any light upon the crime charged is admissible in criminal cases'.” State v. Robbins, 287 N.C. 483, 490, 214 S.E. 2d 756 (1975) ; State v. Hamilton, 264 N.C. 277, 286-287, 141 S.E. 2d 506 (1965), cert. denied 384 U.S. 1020; 2 Strong, N. C. Index 2d, Criminal Law, § 33, p. 531. Here, the stolen items and the circumstances surrounding their recovery are relevant, and “ ‘ . . . any object which has a relevant connection with the case is admissible in evidence, in both civil and criminal trials.’ ” State v. Robbins, supra, at 490, quoting from 1 Stansbury, N. C. Evidence, § 118 (Brandis rev. 1973).
Defendant next contends that if the trial court correctly admitted the registration card, it erred in failing properly to charge the jury with respect to the manner in which the jury could consider the evidence. Defendant urges that the court should have instructed on the doctrine of possession of recently stolen property and on circumstantial evidence. The evidence did not require an instruction on the doctrine of possession of recently stolen property. The evidence was largely direct and *138the only circumstantial evidence was that with respect to the finding of the stolen checks. It was in corroboration of and incidental to the direct evidence. In absence of special request, the failure of the court to charge on circumstantial evidence was not error. State v. Stevens, 244 N.C. 40, 44, 92 S.E. 2d 409 (1956) ; 7 Strong, N. C. Index 2d, Trials, § 38, p. 347.
Defendant also contends that the trial court erred in finding that the identification of defendant by Debra Williams on all three occasions was of independent origin and not so impermissibly suggestive as to violate defendant’s constitutional rights. We again disagree. The record is plenary and that Miss Williams’s identifications of defendant were of an independent origin and based on her observation of defendant during the robbery. State v. Williams, 279 N.C. 515, 526, 184 S.E. 2d 282 (1971) ; State v. Cole, 14 N.C. App. 733, 735, 189 S.E. 2d 510 (1972); 2 Strong, N. C. Index 2d, Criminal Law, § 66, p. 568.
Defendant next maintains that the trial court erred in improperly instructing the jury in regard to interested witnesses. Defendant argues that “the Court’s instruction led the jury to believe that certain witnesses for the defendant may have been interested and in so charging the jury, the Court likely prejudiced the jury into disbelieving the evidence of the defendant.” We believe defendant has misconstrued the intent of this charge. During his charge to the jury the trial court stated:
“You may find that a witness either for the State or the defendant is interested in the outcome of this trial. In deciding whether or not to believe such a witness, you may take his or her interest into account, if you find such to be true. If, after doing so, however, you believe his or her testimony in whole or in part, you should treat that which you believe the same as you would any other believable evidence.”
We cannot see how this portion of the charge could have prejudiced the defendant. It applied equally to both the defendant and the State and to all witnesses alike. It is only a caution to the jury and not directed to any particular witness or either party. Our Supreme Court, moreover, has held that a similar charge, albeit in a civil case, was not improper. Herndon v. R. R., 162 N.C. 317, 78 S.E. 287 (1913).
We have considered the other contentions raised by defendant and find them also to be without merit.
*139No error.
Judges Hedrick and Arnold concur.